Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 2: REPLACE “blade half” WITH – blade half; --  (i.e. Add a semicolon to the end of line 2)
In Claim 10, line 2: REPLACE “the spring element” WITH – the respective spring element –
In Claim 11, line 2: REPLACE “the spring element” WITH – the respective spring element –
In Claim 12, line 1-2: REPLACE “the spring element” WITH – the respective spring element –
In Claim 13, line 2: REPLACE “the spring element” WITH – the respective spring element --

In Claim 15, line 1: REPLACE “the spring element” WITH – the at least one spring element --  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The best art of record, Wansink (PGPub 2011/0116935) teaches an apparatus for forming a composite wind turbine blade comprising: a plurality of fiber panels 4 disposed in a first turbine blade half 1 (Fig. 1a, 3; para. 49); a plurality of fiber panels 4 disposed in a second turbine blade half 2 (Fig. 1a, 3; para. 57); a first vacuum bag 17 disposed above the first turbine blade half (Fig. 1d; para. 54); and a second vacuum bag 17 disposed above the second turbine blade half (Fig. 1d; para. 54, 57).  	Wansink does not disclose the first vacuum bag includes a first series of fluid channels, at least a portion of the fluid channels having a spring element disposed therein; the second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan J. Walters/Primary Examiner, Art Unit 3726